United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1158
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Calvin Bernhardt

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                    ____________

                            Submitted: September 3, 2019
                              Filed: September 6, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       After this court vacated one conviction and remanded for resentencing, United
States v. Bernhardt, 903 F.3d 818 (8th Cir. 2018), the district court1 sentenced Calvin

      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
Bernhardt to 480 months in prison. Bernhardt appeals, and his counsel has filed a
brief under Anders v. California, 386 U.S. 738 (1967), in which he seeks permission
to withdraw and identifies as a possible issue the district court’s failure to confirm at
the resentencing hearing that counsel and Bernhardt had discussed the revised
presentence report. In a pro se supplemental brief, Bernhardt argues that the district
court’s omission violated Federal Rule of Criminal Procedure 32(i)(1)(A).

      After carefully reviewing the Rule 32 argument for plain error, we find none.
See United States v. Callaway, 762 F.3d 754, 759 (8th Cir. 2014) (procedural errors
not objected to at sentencing are reviewed for plain error; to establish plain error,
defendant must show error that is plain and affects substantial rights). In addition,
having independently reviewed the resentencing record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, and we affirm.
                       ______________________________




                                          -2-